WHEELER, District Judge.
The bankrupt’s sister does not yet appear to owe him anything. She has not yet realized any money from the farm conveyed to her to be sold subject to the mortgage. The bankrupt’s interest is in the farm obtained for it, which she has a right to sell, but which, till sold, may be a homestead. Exemptions are to go into schedules of bankrupts, as well as their other property; but that they are or are thought to be such is entitled to weight upon the intent to defraud, and the more so in this case, because of the doubtful nature of the right. The finding of the referee is conclusive of the want of clear criminality, and of the right to a discharge, to be entered on payment of the fees of the special reference, allowed at $20, one-half of which is allowed as costs against the objecting creditors.
Objections overruled, with $io costs, and discharge granted, to be entered on payment of $20 referee’s fees on special reference.